Citation Nr: 0106979	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder, to 
include the thoracic and lumbar spine.

3.  Entitlement to restoration of a 10 percent rating for a 
bilateral foot disorder, to include pes planus.

4.  Entitlement to an increased (compensable) rating for 
pinguecula of the right and left eyes.

5.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae.

6.  Entitlement to an increased (compensable) rating for 
headaches.

7.  Entitlement to an increased (compensable) rating for 
sinusitis.

8.  Entitlement to an increased (compensable) rating for a 
hiatal hernia.

9.  Entitlement to an increased (compensable) rating for 
benign prostatic hypertrophy.

10.  Entitlement to an increased (compensable) rating for 
residuals of right shoulder trauma. 

11.  Entitlement to an increased (compensable) rating for a 
left shoulder disorder.

12.  Entitlement to an increased (compensable) rating for 
residuals of bilateral thumb sprain.

13.  Entitlement to an increased (compensable) rating for a 
left wrist disorder.

14.  Entitlement to an increased (compensable) rating for a 
right ankle disorder.

15.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

16.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
October 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal, with respect to claims for service 
connection for a neck and back disorders, arises from a May 
1996 rating decision, in which the RO denied the veteran's 
claims.  The veteran filed an NOD in April 1997, and the RO 
issued an SOC the following month.  The veteran filed a 
substantive appeal in June 1997.  

The appeal with respect to the veteran's increased rating 
claims arises from a July 1998 rating decision, in which the 
RO denied an increased (compensable) rating for headaches, 
pinguecula, pseudofolliculitis barbae, sinusitis, hiatal 
hernia, and prostatic hypertrophy.  The veteran filed an NOD 
in September 1998, and the RO issued an SOC in December 1998.  
The veteran filed a substantive appeal in February 1999.  

In March 1999, the veteran testified before the undersigned 
Member of the Board, during a videoconference hearing, as to 
the issues for service connection only.  Thereafter, the 
veteran's appeal came before the Board, which, in an April 
1999 decision, remanded the appeal to the RO for additional 
development.  A supplemental statement of the case (SSOC) was 
issued in June 2000.  

The Board notes that the issues with respect to a bilateral 
foot disorder, left and right shoulder disorders, residuals 
of bilateral thumb sprain, a left wrist disorder, a right 
ankle disorder, and disorders of the knees, are discussed in 
the Remand section of this decision.  

The Board further notes that, in a letter to the veteran, 
dated in June 1999, the RO requested that he clarify whether 
he desired an additional hearing with respect to the issues 
of an increased rating and restoration of rating.  On a VA 
Form 119 (Report of Contact) dated in September 2000, it was 
noted that the veteran had been consulted by telephone and 
stated he had nothing further to add, and requested that his 
appeal be returned to the Board.  


FINDINGS OF FACT

1. The veteran's service medical records reflect treatment 
for neck stiffness and multiple complaints of low back 
pain.  

2. On VA examination in March 1996, no disorders associated 
with the veteran's neck, thoracic spine, and lumbar spine 
were identified.  

3. There is no competent medical evidence linking the 
veteran's claimed neck disorder and back disorder to 
service.  

4. On VA examination in August 1997, the examiner reported 
that the veteran suffered from intermittent headaches, 
which were non-prostrating in nature.  

5. A VA Medical Center (VAMC) Fayetteville medical record, 
dated in August 1998, noted the veteran's complaints of 
migraine headaches, two to three times a week, which were 
not helped by medication.  
6. The veteran's headaches are not productive of 
characteristic prostrating attacks.  

7. The veteran's visual acuity was noted to be correctable to 
20/15 bilaterally, with no evidence of a 4.0 diopters 
difference in spherical correction between the eyes, and 
no evidence of keratoconus.  

8.  On VA examination in March 1996 and August 1997, the 
veteran was reported to be asymptomatic for 
pseudofolliculitis barbae.  

9.  The evidence does not reflect the veteran's sinusitis 
results in one or two incapacitating episodes per year 
requiring prolonged antibiotic treatment, or three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  

10.  The clinical evidence does not reflect that the 
veteran's hiatal hernia results in recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, or that 
it is productive of considerable impairment of health.  

11.  The medical evidence does not reflect that the 
veteran's prostatic hypertrophy results in marked 
obstructive symptomatology in voiding.  


CONCLUSIONS OF LAW

1. The veteran does not have a neck disorder or a back 
disorder as a result of his active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304 (2000).

2. The criteria for an increased (compensable) disability 
rating for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8100 (2000).  
3. The criteria for an increased (compensable) disability 
rating for pinguecula of the right and left eyes have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.75, 4.84a, Diagnostic Codes 6034, 6061-6079 (2000).  

4. The criteria for an increased (compensable) rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (2000).  

5. The criteria for an increased (compensable) rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2000).  

6. The criteria for an increased (compensable) rating for a 
hiatal hernia with reflux have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7346 (2000).  

7. The criteria for an increased (compensable) rating for 
prostatic hypertrophy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, b, 
Diagnostic Code 7527 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was treated for low back pain on a number of 
occasions, and diagnoses included muscle spasm, muscle 
strain, and mechanical low back pain.  In addition, the 
veteran was noted to have complained of a stiff neck during 
basic training in October 1975.  He also complained of left 
shoulder and neck pain in January 1988, following a motor 
vehicle accident.  Periodic medical examinations in January 
1984-86, and February 1989, did not reflect complaints by the 
veteran of recurrent back or neck pain.  

Thereafter, in April 1991, the veteran was noted to have been 
treated for mild low back strain.  He was subsequently 
diagnosed with lumbosacral myofascitis.  A radiographic study 
of the low back, also in April 1991, was normal.  In 
September 1991, the veteran was diagnosed with an acute back 
spasm.  A periodic medical examination in December 1991 did 
not reflect complaints or findings indicative of a back 
disorder.  Three years later, in January 1995, the veteran 
sought treatment for back pain, and was diagnosed with low 
back pain syndrome.  

The veteran's service medical records do not reflect any 
other treatment of his neck or back, and his medical 
separation examination is not of record.  

In January 1996, shortly after his separation from service, 
the veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed 
multiple service-connection claims associated with his 20 
years of service in the U.S. Army.  

In March 1996, the veteran underwent a general medical 
examination for VA purposes.  He reported that for the past 
15 years he had had a rash on his face when he shaved, which 
had been diagnosed as pseudofolliculitis barbae.  This 
condition had been asymptomatic as long as he was not 
shaving.  Clinical evaluation of the veteran's face revealed 
a light beard, with only an occasional small papule and no 
evidence of active inflammation.  His skin was otherwise 
within normal limits.  The veteran also complained of 
suffering from intermittent sinus congestion for the past 10 
years, for which he used Sudafed and other over-the-counter 
medications.  This required no other special treatment, and 
headaches were noted to have occurred only on rare occasions.  
On clinical evaluation, there was no sinus tenderness, nasal 
congestion, discharge, obstruction, or evidence of structural 
deformities.  

The veteran also complained of occasional gas pains, said to 
be of a severe and acute nature.  These frequently awakened 
him from sleep and required that he get up and walk around 
for relief.  The veteran did not report suffering from 
chronic constipation and diarrhea, nausea or vomiting, 
hematemesis, melena, or anemia.  On clinical evaluation of 
his abdomen, there was no finding of specific organomegaly, 
tenderness, muscle spasm, guarding, masses, or hemorrhoids.  
In addition, the veteran complained of intermittent urinary 
tract infections for over 20 years, the last having been 
three or four years previously.  Clinical evaluation noted 
normal external genitalia, with a 1+ firm prostate 
enlargement showing no nodules.  

With respect to his musculoskeletal system, the veteran 
reported that, around 1980, he had suffered an 
acromioclavicular (AC) separation of his shoulder, although 
he could not remember which one.  He stated that he currently 
had right shoulder pain on extension of the joint.  He also 
indicated that, in 1978, he had sprained both his thumbs, and 
that he continued to have mild soreness and popping 
intermittently in those joints.  The veteran also reported 
injuring his left wrist in 1970, and again in 1989, with 
occasional pain in the joint since that time.  He indicated 
that he had suffered similar symptoms in the right wrist.  He 
had no recall of any neck pain or trauma to his thoracic 
spine, but indicated that he had injured his low back in 
1986, and had suffered from frequent low back pain since that 
time.  He indicated that there had been improvement in his 
low back symptomatology following chiropractic treatment the 
previous year.  With respect to his knees, the veteran 
contended that he injured his knees in 1978, and was 
diagnosed as having bilateral chondroplasia.  He complained 
of continued pain, the right knee being worse than the left.  
He also complained of pain in his feet, his left first toe, 
and his right ankle, with occasional pain along the Achilles 
tendon.  

Upon clinical evaluation, the veteran's shoulder joints, 
thumbs, wrists, neck, thoracic spine, lumbar spine, knees, 
toes and feet, and right ankle were all reported by the 
examiner to be within normal limits.  Radiographic studies of 
the veteran's musculoskeletal system and sinuses were normal.  
Furthermore, the veteran also underwent a neurological 
examination, for which he was diagnosed with headaches, with 
no neurologic sequelae.  He also underwent an ophthalmologic 
examination.  The veteran was noted to complain of a twitch 
in his right eye.  On evaluation, his visual acuity was 
measured as 20/15 bilaterally.  The diagnosis was presbyopia 
and pinguecula.  

In April 1996, the veteran submitted to the RO a statement 
from James Butler, M.D., dated in March 1996.  Dr. Butler 
reported that the veteran had undergone an upper GI 
(gastrointestinal) series.  The findings from this test had 
revealed hiatal hernia with reflux, in addition to non-
erosive gastritis.  

Thereafter, in May 1997, the RO received medical records from 
the VA Medical Center (VAMC) in Fayetteville, dated from 
August 1996 to April 1997.  These records reflected the 
veteran's complaints of joint pain, epigastric pain, and pain 
of the right shoulder and hand, as well as occasional burning 
on urination.  Diagnoses included degenerative disc disease, 
by history, and gastroenteritis.  

In June 1997, the RO received from the veteran a VA Form 9 
(Appeal to Board of Veterans' Appeals), dated that same 
month.  On the Form 9, the veteran indicated that he had been 
treated for neck and back pain while in service, and had 
continued to suffer from these pains after service.  In 
addition, the veteran submitted a personal statement, in 
which he noted that his back problems had begun in 1978, and 
that he suffered from chronic pain.  In particular, he 
reported that doctors at the VAMC in Fayetteville had 
diagnosed him with degenerative joint disease.  He also 
reported that he could not stand or sit for an extended 
period of time, that lifting and bending were limited, and 
that his right leg would occasionally go numb.  The veteran 
added that, while he believed that doctors had failed to 
label, or properly diagnose, his back problem, they had not 
denied that there was a problem.  In addition to the 
veteran's averments, the RO also received statements from the 
veteran's family and friends, documenting that the veteran 
had complained of back pain following his separation from 
service.  

Thereafter, in August 1997, the veteran underwent VA medical 
examination.  He complained of suffering from headaches for a 
number of years, and that the headaches had been present on a 
daily basis.  The veteran noted that he had been diagnosed as 
having vascular headaches in the past, and he attributed any 
increase in his headaches to recent stress.  He also reported 
that he had suffered from some prostatic trouble in the past 
but now did not have any.  He denied frequency of urination, 
pain, tenesmus, or incontinence.  With respect to his feet, 
the examiner noted that the veteran apparently had had 
sesamoiditis in the right foot, left great toe pain, and a 
cystic lesion of the left heel.  Also, the veteran reported 
having suffered a dislocation of his right thumb.  He said 
that he had suffered pseudofolliculitis barbae in service, 
but that, since he now shaved with clippers, he had no 
problems.  The veteran also stated that he had been diagnosed 
with a hiatal hernia, and that he was taking medication for 
the condition and doing well.  Furthermore, he also reported 
suffering from sinusitis, and stated that he had dislocated 
his left shoulder, suffered a right shoulder injury with a 
second degree separation, and suffered a left wrist injury, 
bilateral knee injury, and right ankle injury.  

On clinical evaluation, the veteran was diagnosed with 
intermittent headaches, non-prostrating in nature.  His 
prostrate was normal in size and nontender, and that part of 
the examination was within normal limits.  His feet were 
within normal limits, with no evidence of flat feet, 
parasesamoiditis, or residuals of a left great toe injury.  
The benign cystic lesion was noted to be without medical 
significance.  The right and left thumbs were within normal 
limits, with a full range of motion and no tenderness.  There 
were no active signs of pseudofolliculitis or sinus disease.  
With respect to his hiatal hernia, the veteran's bowel sounds 
were normal, there was no tenderness or organomegaly, and 
rectal examination was normal.  On clinical evaluation of the 
shoulders, there was no obvious swelling or deformity, all 
joints appeared intact, and there was a normal range of 
motion.  The veteran's left wrist and right ankle also 
exhibited a normal range of motion, with no tenderness.  
Examination of the veteran's knees revealed a normal range of 
motion, as well as slight pain with pressure on the patella 
on full extension of the knee.  The examiner noted a 
diagnosis of mild bilateral patellofemoral syndrome.  

In addition to these examinations and findings, the veteran 
also underwent an ophthalmologic evaluation.  The examiner 
noted the veteran's past eye history of pinguecula in both 
eyes.  On evaluation, the veteran's visional acuity was 20/15 
bilaterally, corrected with glasses.  His conjunctiva were 
clear, with minimal pinguecula, and both the cornea and 
fundus were also clear bilaterally.  The examiner's diagnosis 
indicated presbyopia and pinguecula.  

In September 1998, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim).  He indicated that 
he continued to have pain and swelling in his feet; that he 
suffered pain and sensitivity in his eyes, especially to 
bright light; that he could no longer shave, due to 
pseudofolliculitis barbae; that his headaches were more 
severe and lasted longer; and that he was taking prescription 
medication for migraines.  In addition, the veteran reported 
that his sinusitis increased in severity due to weather 
changes, for which he was taking prescription medication; and 
that he suffered from painful swelling of his prostate 5 to 6 
times a month, which caused him problems with urination.  
Furthermore, the veteran reported that he suffered from pain 
and numbness in his right shoulder which limited its use, 
that he favored his left shoulder due to the condition of his 
right shoulder, that his right and left thumbs were painful 
and had a limited range of motion, and that his knees and 
right ankle had increased pain and swelling.  

The veteran further noted that he had been unable to work 
since 1996, and that he had attempted to go back to school, 
but the medication he took for pain made him sleepy and made 
it impossible to concentrate.  He added that he could not sit 
or stand very long, that his shoulders and fingers hurt, and 
that he had arthritis throughout his body.  Furthermore, the 
veteran reported that he had received treatment at the VAMC 
in Durham, and had an MRI (magnetic resonance imaging) 
performed at Womack Army Medical Center.  

In March 1999, the veteran testified before the undersigned 
Member of the Board during a videoconference hearing.  He 
reported with respect to his back pain that he had initially 
suffered from back strain, and that his back had become 
progressively worse, with periods of remission, while he was 
in service.  He testified that a chiropractor had treated him 
on one occasion, and that this had helped to relieve the back 
pain for a period of time.  He reported, however, that his 
back pain had become chronic, and that the pain included a 
tightening up of his back muscles.  He stated that he had 
sought treatment for his back once a month, or sometimes once 
every two to three months.  Additionally, the veteran 
indicated that he had complained of back pain during his 
separation examination, and that, on the evening prior to his 
June 1996 VA examination, he had taken a whirlpool bath, 
which resulted in an improvement of his back pain the next 
day.  

In June 1999, the RO received VAMC Fayetteville medical 
records, some duplicative, dated from April 1997 to May 1999.  
These records noted the veteran's complaints of pain all over 
his body.  In particular, in an April 1997 treatment record, 
the veteran was noted to suffer from degenerative joint 
disease, per his reported medical history.  He also exhibited 
minor crepitus in both his knees.  A patient screening 
assessment, also dated in April 1997, reflected, in 
particular, the veteran's complaints of right shoulder and 
hand pain, and a corn under the left great toe.  The 
examiner's assessment was arthritis.  An August 1998 
treatment record noted his complaints of low back pain, and 
that he suffered from headaches that were not relieved by 
Fiorinal.  The headaches reportedly occurred two to three 
times a week.  The examiner's clinical assessment was 
recurrent low back pain and migraine headaches.  

In addition, in November 1998, the veteran sought treatment, 
reporting that he had the flu.  He complained of sinus 
congestion, pressure behind the eyes, productive cough and 
secretions from the nose for two weeks.  He also complained 
of bilateral knee pain.  On clinical evaluation, the 
tubinates were red with a white-colored discharge, and the 
frontal sinus was tender.  The veteran's knees were not 
tender, but did exhibit crepitus.  The examiner's assessment 
was sinusitis and bilateral knee pain, rule out degenerative 
joint disease.

A treatment record later that month noted the veteran's 
report that his sinus problems were better.  Subsequent 
treatment records, in February and May 1999, noted the 
veteran's complaints and the examiner's assessment for 
chronic pain in the low back, both knees, both shoulders, 
plus both feet and the right ankle, as well as migraine 
headaches, a hiatal hernia, and allergic rhinitis.  
Furthermore, a dermatology report, dated in May 1999, 
reflects that the veteran had sought treatment for a facial 
lesion that had resolved.  He also evidenced a sore spot on 
his left hand and on the left great toe.  The examiner's 
assessment was FB (possibly denoting foereign body) granuloma 
v. punctate keratoderma, as well as corn/callus of the foot.  

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(a), 3.304 (2000).  Where there is a disease shown as 
chronic in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
Among other things, this statute eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist claimants in developing evidence, notification as 
to evidentiary requirements, and the obtaining of medical 
examinations and opinions to attempt to establish service 
connection, and supersedes the decision of the Court of 
Appeals for Veterans Claims in Morton, supra.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
also Karnas v. Derwinski, 1 Vet.App. 308 (1991).

In light of the aforementioned statute, we have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  Based upon the extensive 
development of medical evidence and of the veteran's 
contentions, plus the notifications as to what was needed to 
establish service connection, the Board concludes that all 
reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
service-connection claims.

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

In this case, the veteran has contended that he suffers from 
neck and back disabilities, and that these were incurred 
during service.  As noted above, to establish service 
connection, the veteran must submit medical evidence that 
reflects a current disability as well as evidence relating a 
claimed disorder to active service.  Following a review of 
the evidence and applicable regulations, the Board finds that 
the preponderance of the evidence of record is against 
service connection for a neck disorder and/or a back 
disorder, to include the thoracic and lumbar spine.  

In reaching this conclusion, we note that the veteran's 
service medical records reflect treatment for a stiff neck in 
October 1975 and January 1988.  No additional treatment for 
the veteran's neck was reported.  In addition, service 
medical records do not reflect treatment for the veteran's 
thoracic spine.  However, the veteran was seen on numerous 
occasions for low back pain, with diagnoses to include muscle 
strain, mechanical low back pain, and lumbosacral 
myofascitis.  In January 1995, the last documented report of 
in-service treatment, the veteran was diagnosed with low back 
pain syndrome.  No separation examination is of record, 
although the veteran does report having complained of back 
pain at that time.  

Subsequently, six months after service, the veteran was 
afforded a VA medical examination.  Evaluation of the 
cervical and thoracic portions of his spine was within normal 
limits.  In addition, evaluation of the veteran's lumbar 
spine did not reveal limitation of motion or evidence of 
radiculopathy, point tenderness, spasm, or positive straight-
leg-raise symptoms.  Subsequent medical evidence, while 
revealing treatment for low back pain, has not reflected 
clinical findings or treatment for a neck or thoracic spine 
disability.  Furthermore, none of the evidence reflects a 
competent medical opinion which relates the veteran's current 
complaints of pain, or other disability associated with his 
claimed disorders, to his military career.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id.  In this instance, as noted 
above, service medical records document treatment for the 
veteran's low back.  On VA examination, six months following 
his retirement from service, clinical evaluation of the 
veteran's low back was within normal limits.  Further, there 
is a lack of competent medical evidence linking the veteran's 
low back complaints to service.  The Court has held that, 
"because [the veteran] is not competent to testify that the 
condition he is diagnosed with presently is the same as any 
condition he suffered while in service and since separation, 
section 3.303(b) cannot serve to assist him in [his] claim."  
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here again, as noted above, the veteran 
was treated in service for low back pain.  However, on VA 
examination in 1996, clinical evaluation of the lumbar spine 
was normal.  While the veteran has complained of subsequent 
low back pain, he has failed to submit competent medical 
evidence, i.e., a medical opinion, relating any current low 
back disorder to service.  See Sanchez-Benitez v. West, 13 
Vet.App. 282, 285 (1999), in which the Court held that a 
diagnosis of pain cannot, without connection to an underlying 
condition and evidence of a medical nexus to service, warrant 
service connection.

Under the circumstances described above, the Board thus 
concludes that, given the lack of evidence of a current 
disability associated with the veteran's neck or thoracic 
spine, or competent medical nexus evidence linking the 
veteran's low back disorder to service, that the veteran has 
not satisfied the legal requirements to establish service 
connection for a neck disorder or a back disorder.  The 
preponderance of the evidence is against the claims.

The veteran has been very specific in asserting that he 
suffers from a neck disorder and back disorder and that they 
are related to active service.  While we do not doubt the 
sincerity of the veteran's contentions, or those of his 
family and friends, in this regard, he does not meet the 
burden of presenting evidence to prove service connection 
because, as a lay person, he is not competent to offer 
medical opinions.  See, e.g., Routen v. Brown, supra.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a neck disorder and a back disorder, regardless of 
the fact that he currently is not shown to be suffering from 
disabilities that may be service-connected under applicable 
law.  In this respect, the veteran would need to present 
competent medical evidence of a current disability, and 
evidence that such disability "resulted from a disease or 
injury which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Finally, the Board is cognizant that the veteran reported 
undergoing an MRI of his low back in September 1998 at Womack 
Army Medical Center (WAMC).  The RO subsequently contacted 
WAMC, and was informed that the MRI report had been sent to 
the VAMC in Fayetteville.  Review of those VAMC Fayetteville 
medical records on file, and covering the time period in 
which the MRI was reportedly conducted, did not disclose an 
MRI report.  We note that the veteran contended that findings 
associated with the MRI are essential to his claim for 
service connection for a back disorder.  However, even 
accepting that the MRI did identify a back disorder, he still 
has failed to submit competent medical evidence linking a 
back disability to his military service.  As a result, 
findings from the MRI report, without additional competent 
medical evidence, would not assist the veteran in 
establishing service connection for a low back disability.  

B.  Increased Ratings

The Board notes that VA has long recognized a duty to assist 
the veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) (2000).  
This duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Precedential caselaw of the U.S. Court of 
Appeals for Veterans Claims has confirmed this obligation 
over the years.  See Green v. Derwinski, 1 Vet.App. 121 
(1991); Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also 38 
C.F.R. § 3.326 (2000).

As discussed above, recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The U.S. Congress has recently passed, 
and the President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that the 
RO's development action, including obtaining several medical 
examinations of the veteran and numerous medical records, has 
generated sufficient evidence to satisfy the Secretary's 
obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2000).  

1.  Headaches

The veteran's headaches have been determined to be 
noncompensable, and are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100, "Migraine".  Under DC 8100, a 
zero percent rating is assigned for migraine headaches with 
less frequent attacks.  A 10 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 30 
percent evaluation is warranted for characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  A 50 percent evaluation requires 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100.  

A review of the evidence reflects that, on VA examination in 
March 1996, the veteran complained of headaches occurring 
three to four times a year.  The pain lasted for an hour, 
until the veteran went to sleep.  On VA examination in August 
1997, the veteran complained of headaches occurring on a 
daily basis, and he was diagnosed with intermittent 
headaches, non-prostrating in nature.  Subsequent treatment 
records from the Fayetteville VAMC note that, in August 1998, 
the veteran complained of migraine headaches occurring two to 
three times a week.  He indicated that they were not relieved 
by Fiorinal.  The examiner's diagnostic impression was of 
migraine headaches.  

As noted above, to warrant a compensable disability rating, 
the evidence must reflect that the veteran suffers from 
characteristic prostrating attacks associated with his 
headaches.  The Board observes that, while the veteran has 
complained of an increase in the frequency of his headaches, 
none of the medical evidence of record reflects that he 
suffers from prostrating attacks.  Therefore, an increased 
(compensable) rating for his service-connected headaches is 
not warranted.  

2.  Pinguecula

The veteran's pinguecula of the right and left eyes has been 
determined to be noncompensable, and is rated analogously 
under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6034, 
"Pterygium".  Under DC 6034, the disability is rated for 
loss of vision, if any.  Impairment of visual acuity is 
addressed in DCs 6061 to 6079.  Those codes provide for a 
compensable disability rating when visual acuity is impaired 
to at least 20/50 in one eye and at least 20/40 in the other 
eye.  38 C.F.R. § 4.84a, DC 6079.  Visual acuity is to be 
measured based on the "best distance vision obtainable after 
best correction by glasses," unless there is a difference of 
more than 4 diopters of spherical correction between the two 
eyes or the presence of keratoconus.  38 C.F.R. § 4.75.  

In reviewing the evidence, on VA examination in August 1997, 
the veteran's visual acuity was reported as correctable to 
20/15 bilaterally, without any reported finding of a 4.0 
diopter difference in spherical correction between the eyes, 
or presence of keratoconus.  Thus, these measurements of 
visual acuity do not meet the schedular criteria for a 
compensable rating, i.e., visual acuity at least 20/50 in one 
eye and at least 20/40 in the other eye.  It is noteworthy 
that eye disorders may alternatively be rated based on 
contraction of visual fields.  38 C.F.R. §§ 4.76, 4.76a.  
However, in this case, no loss of field of vision has been 
reported.  Furthermore, we are cognizant that the veteran has 
contended that his eyes have become painful and are 
sensitive, especially to bright light.

While we have no reason to doubt the veteran's contentions, 
as a lay person, in this regard, he has not presented any 
medical evidence reflective of medical treatment for his 
eyes, nor do subsequent medical records from the Fayetteville 
VAMC note complaints for eye pain or sensitivity.  Therefore, 
the Board finds the evidence does not warrant a compensable 
disability rating for pinguecula of the eyes.  

3.  Pseudofolliculitis barbae

The veteran's Pseudofolliculitis barbae has been determined 
to be noncompensable, and is rated analogously under 38 
C.F.R. § 4.118a, Diagnostic Code (DC) 7806, "Eczema".  
Under DC 7806, to warrant a 10 percent rating for eczema, 
there must be evidence of exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, DC 7806.

A review of the evidence reflects that, on VA examinations in 
March 1996 and August 1997, the veteran was noted to be 
asymptomatic for pseudofolliculitis barbae.  He indicated, 
during the August examination, that as long as he shaved with 
clippers he did not have problems with the skin on his face.  
The veteran subsequently reported that his service-connected 
skin condition had progressed to the point that shaving was 
impossible.  We note, however, that a May 1999 VAMC 
Fayetteville dermatological note reflected no abnormal 
clinical findings associated with the skin on the veteran's 
face.  Therefore, the Board finds the evidence of record does 
not support a compensable rating for the veteran's service-
connected pseudofolliculitis barbae at this time.  

4.  Sinusitis

The Board observes that the criteria for evaluating diseases 
of the respiratory system were amended following the RO's 
grant of the veteran's claim for service connection for 
sinusitis.  The new regulations became effective October 7, 
1996; see 61 Fed. Reg. 46,720.  While the veteran was granted 
service connection based upon the old regulations, the RO 
subsequently rated him under the new regulations.  Given that 
the veteran's appeal for a compensable rating was filed 
following the issuance of the new regulation, the Board will 
review the veteran's claim considering only the new 
regulation.  

The veteran's sinusitis has been determined to be 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6513, "Sinusitis, maxillary, chronic".  Under DC 6513, a 
noncompensable evaluation is warranted for chronic sinusitis 
that is detected by X-ray only.  A 10 percent evaluation 
requires one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted if the sinusitis is following 
radical surgery for chronic osteomyelitis, or near constant 
sinusitis characterized by constant headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  That is the highest 
rating under this Code.  A note to the above provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 
6510 through 6514.  

In reviewing the evidence of record we note that, on VA 
examinations in March 1996 and August 1997, the clinical 
evidence did not reflect evidence of sinusitis.  An X-ray of 
the veteran's sinuses in 1996 was normal.  Subsequently, the 
veteran reported that he was taking prescribed medication for 
his sinus problems, which increased in severity due to the 
weather.  He was later seen at the VAMC in Fayetteville in 
November 1998 and treated for sinus congestion, which 
included symptoms of pressure behind the eyes, productive 
cough, red and white secretions from the nose, and sinus 
tenderness.  He was diagnosed with sinusitis.  A treatment 
note two weeks later noted the veteran's report that his 
sinus problems were better.  Additionally, treatment records 
in 1999, noted treatment for allergic rhinitis.  

As noted above, to warrant a compensable rating, the veteran 
would need to demonstrate one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  In 
this instance, the evidence of record does not reflect the 
veteran as suffering from one to two incapacitating episodes 
of sinusitis, or three to six non-incapacitating episodes.  
In addition, there is no other documented treatment for 
sinusitis besides that which took place in November 1998.  
Therefore, the Board finds, following a review of the 
evidence, that the veteran's service-connected disability 
does not warrant a compensable rating.  

5.  Hiatal Hernia

The veteran's hiatal hernia with reflux has been determined 
to be noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7346, "Hernia hiatal".  Under DC 7346, a 10 percent 
evaluation is warranted if two or more of the symptoms for 
the 30 percent evaluation are present, in less severity.  A 
30 percent evaluation is warranted if there is recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, which is productive of considerable impairment of 
health.  A 60 percent evaluation is warranted if there are 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346.  

In reviewing the evidence of record, we note that, on VA 
examination in March 1996, the veteran reported occasional 
severe acute gas pain.  He reported that he did not suffer 
from constipation, diarrhea, nausea, or vomiting, 
hematemesis, melena, or anemia.  Abdominal examination was 
normal.  On VA examination in August 1997, the veteran 
indicated that he had a hiatal hernia with reflux esophagitis 
and non-erosive gastritis.  He reported being on medication 
and that he was doing well.  No clinical findings were 
reported.  While the veteran has subsequently complained of 
gastric pain, there is lack of medical evidence which 
reflects symptoms warranting a compensable evaluation.  

As noted above, to support a compensable evaluation, the 
evidence must reflect that the veteran suffers from minimally 
two of the following in lesser degree than that required for 
a 30 percent rating: recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, which is productive of 
considerable impairment of health.  In this respect, we note 
that, while recent VAMC Fayetteville medical records reflect 
an assessment of hiatal hernia, there is no clinical finding, 
or complaint by the veteran, that he suffers from any of the 
above criteria.  Therefore, the medical evidence does not 
reflect that the veteran suffers from recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, that is 
productive of considerable impairment of health.  Therefore, 
we find a noncompensable rating is appropriate for the 
veteran's level of disability.  

6.  Prostatic Hypertrophy

The veteran's prostatic hypertrophy has been determined to be 
noncompensable under 38 C.F.R. §4.115a, Diagnostic Code (DC) 
7527, "Prostate gland injuries, infection, hypertrophy, 
postoperative residuals".  It is noted that, with respect to 
this diagnostic code, the veteran's disability is to be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  

The Board finds that the veteran's prostatic hypertrophy is 
most appropriately evaluated in terms of voiding dysfunction, 
given the veteran's complaint that he has trouble urinating 
and that he has swelling (presumably, he means swelling of 
the prostate) five to six times a month.  Voiding dysfunction 
is rated under the three subcategories of urine leakage, 
urinary frequency, and obstructed voiding.  See 38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent, and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  When there is leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent disability rating 
is warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed fewer than 2 times per day.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval of less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates a daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates a 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or a 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc); (2) uroflowmetry showing 
markedly diminished peak flow rate (less than 10 cc per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease, requiring dilatation 1 to 2 times per 
year.

Reviewing the pertinent evidence of record, the Board notes 
that VA examination in March 1996 reflected the veteran's 
report of intermittent urinary tract infections for the 
previous 20 years.  The last infection was reported to have 
occurred sometime in 1992 or 1993, and the veteran reported 
being asymptomatic since that time.  There was no disease or 
disorder identified on evaluation.  On VA examination in 
August 1997, the veteran denied any prostatic trouble, 
frequency in urination, pain, tenesmus, or incontinence.  As 
noted above, since his last examination, the veteran has 
reported having trouble urinating, as well as suffering pain, 
five to six times a month.  A VAMC Fayetteville treatment 
record, dated in March 1999, noted a clinical finding of a 
smooth prostate, not enlarged.  Additional treatment records 
do not reflect any renal dysfunction, voiding dysfunction, or 
obstructed voiding.  Furthermore, the veteran was not noted 
to suffer from urinary tract infections.  

Given this evidence, and the lack of any other evidence 
reflective of voiding dysfunction, the Board finds that the 
clinical evidence does not reflect marked obstructive 
symptomatology to warrant a compensable evaluation to 10 
percent under 38 C.F.R. § 4.115a. 

7.  Conclusion

On the foregoing evidentiary record, the Board concludes that 
the criteria for a compensable rating for the veteran's 
pinguecula, pseudofolliculitis barbae, sinusitis, hiatal 
hernia, and prostatic hypertrophy are not met.  In reaching 
this decision, we have considered the potential application 
of the other various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's conditions, as required 
by Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  This 
includes consideration of whether a higher evaluation is 
warranted on an extra-schedular basis.  However, the Board 
finds that the evidence in this case does not present an 
unusual or exceptional disability picture so as to render 
impractical the application of the regular schedular standard 
and to warrant referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (such ratings may be 
authorized by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service).  For 
example, there is no showing that any of these service-
connected disabilities has caused marked interference with 
employment or necessitated frequent hospitalization.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55-57 (1991); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107(b)).

ORDER

1. Entitlement to service connection for a neck disorder is 
denied.  

2. Entitlement to service connection for a back disorder, to 
include the thoracic and lumbar spine, is denied.  

3. Entitlement to an increased (compensable) rating for 
headaches, is denied.  

4. Entitlement to an increased (compensable) rating for 
pinguecula of the eyes, is denied.  

5. Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae is denied.  

6. Entitlement to an increased (compensable) rating for 
sinusitis is denied.  

7. Entitlement to an increased (compensable) rating for a 
hiatal hernia is denied.  

8. Entitlement to an increased (compensable) rating for 
benign prostatic hypertrophy is denied.  

REMAND

As noted above, during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 was enacted.  This 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See 
Holliday v. Principi, ___ Vet. App. ___, No. 99-1788 (Feb. 
22, 2001).  Since this case is being returned to the RO for 
further evidentiary development and adjudication as to 
several issues, the RO should ensure that any additional 
evidentiary development or other procedures that may be 
required by this new law are accomplished.

We are cognizant that, on a July 1997 VA examination request 
form, the RO asked the examiner to "perform all orthopedic 
conditions per DeLuca memo dated of 10-18-96."  On 
examination of the veteran's service-connected 
musculoskeletal disabilities, clinical findings were 
essentially normal, although the examiner did report that the 
veteran experienced slight pain with pressure of his patellae 
when his knees were in full extension.  The examiner did not 
discuss or comment on whether the veteran's disabilities are 
such as to cause him to experience weakness, excess 
fatigability, incoordination, pain on use, flare-ups, or 
additional loss in range of motion and/or functional 
impairment, which might not be observed in a single clinical 
evaluation.  

The Board is aware that, since his VA examination in 1997, 
the veteran has complained of pain, swelling, and restricted 
motion associated with use of his feet, shoulders, knees, 
thumbs, left wrist, and ankle.  The Board notes that an 
evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on those functional 
abilities.  38 C.F.R. § 4.10.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness should also be considered, and, as such, is as 
important as limitation of motion.  Furthermore, a part which 
becomes painful on use must be regarded as seriously 
disabled. 

The U.S. Court of Appeals for Veterans Claims has emphasized:

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in 
making its rating determination.  Schafrath 
v. Derwinski, 1 Vet.App. 589, 593 (1991).  
The Board is required to provide a 
statement of its reasons and bases with 
respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. 
at 58).  Although section 4.40 does not 
require a separate rating for pain, it does 
promulgate guidance for determining ratings 
under other diagnostic codes assessing 
musculoskeletal function.  See generally 38 
C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from 
its obligation to provide a statement of 
reasons or bases pertaining to that 
regulation.  See DeLuca v. Brown, 8 Vet. 
App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

A medical examiner must make a full description of the 
effects of disability upon the person's ordinary activity.  
See 38 C.F.R. § 4.10 (1999).  Furthermore, we are not 
competent to ascertain the degree to which a disability has 
manifested itself, or how much pain the veteran is 
experiencing, or any associated functional loss, without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has reaffirmed its 
holding in DeLuca, holding, in an analogous case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Accordingly, while we regret the further delay in this case, 
further appellate consideration will be deferred and the 
veteran's claims for a bilateral foot disorder, right and 
left shoulder disorders, right and left knee disorders, 
residuals of bilateral thumb sprains, a left wrist disorder, 
and a right ankle disorder are REMANDED to the RO for the 
following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for his foot disorder, 
shoulder disorder, knee disorder, 
residuals of a thumb sprain, left wrist 
disorder, and/or right ankle disorder, 
since May 1999.  The appellant should be 
asked to furnish signed authorizations 
for release to VA of medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the 
claims folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate the 
nature and extent of his service-
connected musculoskeletal disabilities.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should report on 
the level of the veteran's pain, if any, 
due to these service-connected 
musculoskeletal disabilities, and the 
effect such pain has on the veteran's 
functional ability, i.e., whether there 
is any functional loss in the veteran's 
feet, shoulders, knees, thumbs, left 
wrist, or right ankle, due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  If 
feasible, the examiner should comment as 
to any additional range-of-motion loss 
(beyond that due to the objectively-
demonstrated abnormalities of the joints 
in question) which would be caused by 
those factors outside the examination 
setting.  In addition, the examiner 
should state the etiology of any pain, 
and whether such pain claimed by the 
veteran is supported by adequate 
pathology, or evidenced by visible 
behavior on motion or palpation.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claims, with particular 
consideration of the provisions of 38 
C.F.R. § 4.40.  In addition, any 
development required by the Veterans 
Claims Assistance Act of 2000 should be 
accomplished.  If any action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645,

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

